This was an action of mandamus brought in the district court of Comanche county against Leslie P. Ross, as mayor of the city of Lawton in said county, to compel him as such mayor to issue a proclamation calling an election in said city on the first Tuesday in April, 1902, to elect a mayor, city treasurer, city attorney, police judge, city marshal, city assessor, treasurer of the school board, street commissioner, members of the city council, and school board.
Judgment was entered in the court below in favor of the plaintiff, commanding the defendant to issue proclamation for such election.
The defendant brings the case to this court for review.
The only question presented in the record is as to whether or not, under the statute, an election for such officers *Page 451 
might properly or legally be held at the time commanded, to-wit: the first Tuesday in April, 1902.
This question was specially passed upon by this court in the case of Wright v. Jacobs, this volume, September 2, 1902,70 P. 193, and in case (reported in this volume) of Territory exrel. Ray v. Jacobs, 70 P. 197, and the conclusion therein reached was that no election could be held at the time commanded for the election of the general officers of a city of the first class. The election having been called for the selection of one member of the school board and one member of the city council from each ward, the writ should have been denied.
No other question is raised by the record in this case, and for the reasons given in Wright v. Jacobs, and Territory exrel. Ray v. Jacobs, reported in this volume, the judgment of the lower court in this case will be reversed.
The cause is hereby remanded to the district court of Comanche county, with directions that the same be dismissed at the costs of the defendant in error. *Page 452